GOODWYN, Justice.
There being no assignments of error “bound with the transcript,” as required by . Rule 1 of the Revised Rules of Practice in the Supreme Court, 261 Ala. XIX, XX (Code 1940, Tit. 7, 1955 Cum.Pocket Part, p. 220; Recompiled Code 1958 (unofficial), Tit. 7, Appendix, p. 1154), we have no alternative but to affirm the decree appealed from. See: Trussell v. Ripps, 277 Ala. 248, 168 So.2d 619; Erwin v. Erwin, 269 Ala. 632, 114 So.2d 918; Patterson v. Gains, 264 Ala. 183, 85 So.2d 892; Dobson v. Deason, 258 Ala. 219, 61 So.2d 764, and cases there cited.
Affirmed.
LIVINGSTON, C. J.j and LAWSON and COLEMAN, JJ., concur.